Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14 , 16 and 17 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiljan et al ‘917, for the reasons given in the last office Action. Applicant’s argument, that the claimed subject matter differs from Wiljan et al ‘917 because the dry matter content at the end of the first separation step is not described in Wiljan et al ‘917; the dehydration step is not described in Wiljan et al ‘917; and the solid flow from the dehydration stage undergoes dry anaerobic treatment, is not convincing, since these are method limitations which are not required by claims 14, 16 and 17. The apparatus disclosed by Wiljan et al ‘917 would be capable of providing these method steps to no less extent than the apparatus disclosed in applicant’s specification. In any event, Wiljan et al ‘917 discloses a dewatering step at col. 8, lines 4-8. The dewatering device recited in applicant’s claim 14 would not distinguish over the apparatus necessary for carrying out the dewatering step of Wiljan et al ‘917. Regarding claim 16, Wiljan et al ‘917 discloses at col. 5, lines 33-55 that the mechanical separation is carried out by flotation.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wiljan et al ‘917. Wiljan et al ‘917 is relied upon as discussed hereinbefore. It would be obvious to provide any known or conventional dewatering device to carry out the dewatering step disclosed at col. 8, lines 4-6 of Wiljan et al ‘917, such as a plate filter press. 
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiljan et al ‘917 in view of De Baere (US 4,684,468) (newly cited). Wiljan et al ‘917 discloses a .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiljan et al ‘917 in view of De Baere as applied to claim 1 above, and further in view of FR 002204592A1. It would be further obvious from FR 002204592A1 to adjust the C/N ratio of the dewatered organic fraction of Wiljan et al ‘917 by adding carbon-rich organic materials, since FR 002204592A1 discloses such addition for composting sewage sludge (see the English translation), and the processes of Wiljan et al ‘917 and FR 002204592A1 are analogous in that Wiljan et al ‘917 establishes the equivalence between treating garbage waste and sewage sludge at col. 1, lines 8-48.

Fulara et al is made of record for disclosing the anaerobic digestion of organic waste material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736